Lochrane, Chief Justice.
This case falls within a large class it would be valueless to discuss in the detail of merits and conflict of testimony. The claimants in this case put in evidence their being the grand-children of the decedent, whose property was the subject-matter of dispute; the other side introduced several witnesses to the contrary. But the verdict of the jury in *598favor of the claimants was fully supported by evidence, and the law was fairly submitted to the jury by the Court, and upon a motion for a new trial the presiding Judge refused to grant the motion. And upon the settled adjudications of this Court, we will not interfere with his judgment in the premises. The ground of newly discovered evidence, overruled by the Court in refusing the motion for a new trial, presents nothing upon which this Court can interfere, as the evidence does not accompany the motion, and if we were to take it by the general presentation of its character, it would be cumulative merely, and not a good ground for a new trial.
Judgment affirmed.